 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDIron Workers Union, Local 433 and Lester A.Sisson Cases 31-CB-4883 and 31-CB-488428 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 16 September 1983 Administrative LawJudge Timothy D Nelson issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions 2 and to adopt the recommendedOrderThe judge found the Respondent unlawfully re-fused to refer Sisson from its exclusive hiring hallsbecause the refusal was based on a dues arrearagearising in another local Thus, Sisson had to be ac-corded the statutory grace period in the LosAngeles/Las Vegas bargaining unit before he couldhe denied referrals in that unit's area of work Be-cause Sisson was not afforded such a period, thejudge found that Business Agent Ward's statementto Sisson that he must satisfy his Omaha obligationto stay registered for referrals in Los Angeles vio-lated Section 8(b)(1)(A), and Business Agent FredToomey's refusal to list Sisson for referrals in LasVegas violated Section 8(b)(1)(A) and (2) of theAct We agree with these findingsOur dissenting colleague's conclusion to dismissthe complaint because Sisson relied only on histraveler status to gain referrals at a time he was noteligible as a traveler is misplaced We believe Sis-son's traveler status is immaterial under the circum-stances Although Sisson sought referrals on thebasis of traveler status, his interest was in gainingreferrals Nevertheless, the Respondent resisted re-ferring Sisson in any other capacity than as a trav-eler even though he had qualified for "A-listing"' The Respondent has excepted to some of the judge's credibility findings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In light of our finding that the Respondent violated Sec 8(b)(2) byrefusing to list employee Sisson for referrals out of the Las Vegas hiringhall, we find it unnecessary to pass on the Respondent's exception to thejudge's reliance on Nevada s right to work law as an additional groundfor finding that violationpriority referrals Thus, when Sisson spoke withWard about the possibility of Sisson continuing toget referrals from the priority A-list in Los Angelesbased on his years of experience there, Ward insist-ed that Sisson must first get reinstated in OmahaNor did it matter that Sisson offered to get "rein-stated" in the Union rather than in the Omahalocal To the contrary, as the judge found, "[w]henSisson asked Ward if he could instead get 'reinstat-ed [sic] in 433 [the Union],' Ward insisted thatSisson must get reinstated in Omaha" It is clear,therefore, that the Respondent at all times madeSisson's referral contingent on his satisfying hisdues obligations in another local As the Unionrelied on the dues arrearage arising in another localto refuse to refer Sisson, the doctrine of CarpentersLocal 740 (Tallman Constructors), 238 NLRB 159(1978), is clearly applicable, and thus the Unionviolated the Act as found herein See also IronWorkers Local 118 (Pittsburgh Des Moines Steel),257 NLRB 564 (1981)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Iron Work-ers Union, Local 433, Las Vegas, Nevada, its offi-cers, agents, and representatives, shall take theaction set forth in the OrderMEMBER ZIMMERMAN, dissentingI would dismiss the complaint because the Uniondid not, as alleged, improperly refuse Lester Sissonthe use of its hiring halls The facts, set forth fullyin the judge's decision and summarized below,show the Union did nothing unlawful when it re-fused to refer Sisson as a traveler after it learned heno longer met the conditions for this statusThe Union is a party to a master labor agree-ment in Southern California and Southern Nevadathrough which it maintains exclusive hiring hallsThe agreement contains union-security language re-quiring current union members to maintain theirmembership and nonmembers to become membersafter an 8-day grace period As for those withmemberships in other locals of its International, theUnion permits them to pay travel service dues andbecome "travelers" rather than require them toswitch their local membership, travelers may usethe Union's hiring hallsSisson was a member of an Iron Workers local inOmaha, Nebraska, when he moved to an areawithin the Union's jurisdiction Sisson paid theUnion's travel service dues and worked out of theUnion's Los Angeles hiring hall as a traveler Afterhaving worked out of Los Angeles as a traveler for272 NLRB No 83 IRON WORKERS LOCAL 433531nearly a year, Sisson failed to maintain his Nebras-ka dues and, in 1978, his home local suspended his' membership Sisson did not tell the Union his homelocal membership had 14sed Instead he continuedto hold himself out as a travelei in acquiring workthrough the Los Angeles hiring hallThe contract grants "A-listing" for priority re-ferrals to anyone who has worked in the Union'sjurisdiction for 3 years After Sisson had worked inthe Union's jurisdiction for 3 years, the Los Ange-les business agent, Joe Ward, put Sisson on the A-list for priority referrals Sisson subsequently wentto the Union's Las Vegas hiring hall and, based onhis Los Angeles travel service dues receipt show-ing his A-status, asked to be placed on the LasVegas A-list The Las Vegas business agent, FredToomey, asked to see Sisson's current membershipdues receipt from his home local Although Sissoncould not produce it, he did not tell Toomey thathis membership had lapsed and that he no longerenjoyed membership in any other local of theUnion's International Toomey did not then honorSisson's request for placement on the Las Vegas A-list, and Sisson never asked Toomey for referrals asanything other than a traveler Toomey laterlearned that Sisson's home membership had lapsedand told Ward about Sisson's delinquency WhenSisson later contacted Ward and inquired about hisability to get A-list referrals in Los Angeles, Wardtold Sisson that Sisson should first get reinstated inhis home localMy colleagues, in agreement with the judge, findthat the Union violated Section 8(b)(1)(A) and (2)by failing and refusing to grant Sisson use of its ex-clusive hiring halls without according him the stat-utory grace period after it learned of his dues de-linquency which arose under a different contractcovering a different bargaining unit To reach thisconclusion, they and the judge rely on Iron Work-ers Local 118 (Pittsburgh Des Moines Steel), 257NLRB 564 (1981), and Carpenters Local 740 (Tall-man Constructors), 238 NLRB 159 (1978) Thosecases hold that a union cannot deny employment toa member with a dues delinquency arising under acontract covering a different bargaining unit unlessthe union first gives that member the statutorygrace period to cure the delinquency Because Sis-son's dues delinquency arose in a different bargain-ing unit (i e, one in Omaha), and because theUnion did not give Sisson the grace period after itlearned of his delinquency and before it refused toadd his name to the A-list, they find that the Unionimproperly deprived him of the use of its hiringhalls The flaw in this reasoning is that it addressesa different issue than that presented by the factsWhen Sisson moved to an area within theUnion's jurisdiction he held himself out to theUnion as a traveler He continued to present him-self as a traveler long after he allowed his homemembership to lapse and during a period whenclearly he was not eligible to use the hiring halls asa traveler Throughout this period Sisson gained amonetary advantage by maintaining the fiction thathe satisfied the Union's traveler status, for about 2years he paid only the travelers' service dues andavoided paying either the Union's dues or his homelocal's duesAs Sisson continued to hold himself out as atraveler, one of the requirements he had to satisfywas that he have membership in another localWhen the Union learned Sisson did not satisfy thatcondition, it refused to put or keep him on the A-list until he regained good standing in the Omahalocal In so doing, the Union was only requiringSisson to fulfill the requirements necessary to beconsidered a traveler, so as to permit him to re-ceive the referrals in the status upon which herelied So long as Sisson sought referrals as a trav-eler the Union had a legitimate right to insist thatSisson qualify for that status For these reasons, theTallman Constructors rationale concerning dues de-linquencies arising in separate bargaining units doesnot apply In this regard, it is important to notethat Sisson did not request use of the hiring hallsother than as a traveler 2 Likewise, Ward nevertold Sisson he could not continue to be referredout of the Los Angeles hall as a traveler Hemerely said Sisson could not retain his travelerstatus without curing the deficiency•a benefitSisson had improperly received for the years inwhich he paid only the travel service dues, butfailed to maintain his home membership Sissoncould at any time have abandoned his Omaha localand sought union membership or, at least inNevada, sought referral as a nontraveler Instead,he continued to seek referrals on the basis of trav-eler status 3 Thus, the Union never deprived Sisson1 There is no question raised about the lawfulness of the Union's rulesregarding travelers As a union may permit members of other locals touse its hinng halls on a traveler basis, it also may lawfully impose certainrestrictions on those seeking traveler status This is true even in a right-to-work state such as Nevada2 This is analogous to when a member becomes delinquent in payingunion dues and the union refuses to refer him The Union's refusal torefer is lawful because the member has failed to satisfy a financial obligalion the union could lawfully impose See Mayfair Coat & Suit Co, 140NLRB 1333 (1963)3 Sisson's offer to get "reinstated" in the Union does not warrant acontrary conclusion Since he was never a member of the Union, hecould not be reinstated in that local His offer, therefore, would appear tohave been nothing more than an ineffective attempt to satisfy his obligalion to the Omaha local through the Union 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe use of its hiring halls on the basis that he didnot cure a dues delinquency in a separate bargain-ing unit It merely refused to place him on its refer-ral lists on the basis of a traveler's status to whichhe was not entitledAccordingly, I would dismiss the complaintDECISIONSTATEMENT OF THE CASETIMOTHY D NELSON, Administrative Law JudgeLester A Sisson, an individual, filed sets of original andamended unfair labor practice charges in each of thecases noted above against Iron Workers Union, Local433 (Union) on respectively December 22, 1982, and Jan-uary 14, 1983 After investigating the charges, the Re-gional Director for Region 31 of the National Labor Re-lations Board (Board) issued an order consolidating casesand consolidated complaint and notice of hearing againstthe Union on February 9, 1983 The Union duly an-swered and I heard the consolidated matters in trial onJune 14, 1983, at Las Vegas, NevadaThe IssuesIn substance, the complaint alleges that the Unioncommitted violations of Section 8(b)(2) and, derivatively,Section 8(b)(1)(A) of the National Labor Relations Act(Act) by refusing to register Sisson for referral from itsA-list in its Las Vegas hiring hall and, later, by threaten-ing to remove, and by removing, Sisson's name from thejob referral register maintained at its Los Angeles hallThe Union acknowledges that it refused to accordSisson A-list priority in Las Vegas, but claims that itwas entitled to do so The Union denies threatening oracting to impair Sisson's referral status in Los AngelesFINDINGS OF FACTA BackgroundThe Union has territorial jurisdiction in an area con-sisting roughly of Southern California and SouthernNevada It maintains a main hiring hall in Los Angelesand at least two branch hiring halls, including one in LasVegas At pertinent times a master labor agreementbound the Union and several of its sister organizations onthe one hand, and employer-members of the CaliforniaIronworkers Employers Council (Council) on the other 1The agreement provides for the maintenance by theUnion of hiring halls to serve as essentially exclusive re-ferral sources for those employers when they need iron-workers on jobsites within the Union's jurisdictionThe same labor agreement contains union-security lan-guage providing in substance that, as a condition of em-ployment, current members of the Union must maintaintheir membership and nonmembers must become mem-1 The Council is itself composed of several California or Nevadabased construction Industry employer organizations The Union admitsand I find that the employer members of the Council purchase, in the ag-gregate more than $50 000 worth of goods or services directly frompoints outside the States in which they are situated and that they are em-ployers engaged in commerce within the meaning of the Actbers after an 8-day employment grace period 2 Despitethese provisions it is the practice of the Union not to re-quire persons who are already members of another localunion affiliated with the International body to switchtheir membership when they work as "travelers" withinthe jurisdiction of the Union Rather, jobseekers in thatcategory are allowed to pay "travel service dues" to theUnion in return for use of the referral services 3Lester Sisson is a journeyman Ironworker who heldmembership in an Omaha Ironworkers local until hismembership was suspended in 1978 by that local becauseof a dues arrearage At that time, Sisson had alreadybeen working out of the Union's Los Angeles hiring hallon a travel service dues basis for almost a year He didnot inform the Union of his loss of good standing in theOmaha local and he continued from then on to be re-ferred through the Los Angeles hall as a traveler 4In late 1981, Sisson was reclassified for dispatch priori-ty to the top A group by Joe Ward, the Union's Los An-geles agent, who noted at the time that Sission hadworked within the Union's territorial jurisdiction "longenough" to so qualify Under the labor agreement, onequalifies for the A-list by having "worked at the tradefor the past three years in the geographic areacovered by this Agreement" The "geographic area"which the agreement covers consists of all of Californiaand parts of Nevada, including Las VegasSisson then continued until September 19825 to receiveA-list dispatches through the Los Angeles hall and con-tinued in the deception that he was a traveler with localmembership in good standing elsewhere The Union con-tinued to require only that Sisson pay monthly travelservice duesOn September 1, Sisson made a $10 travel service duespayment in Los Angeles and obtained from the Union'sclerk the standard receipt, containing the notation thathe was "Paid thru 10-2-82" The receipt also contained,as usual, a distinctive, stamped "A," denoting A-list re-ferral statusB Alleged Violations in Las VegasSometime after that, Sisson and his family left themotel where they had been staying in Los Angeles anddrove to Las Vegas On September 14, he appeared atthe Union's hiring hall and, although contextual detailsare disputed, he spoke with the Union's Las Vegas agent,Fred Toomey, and with the office secretary, NancyHuckeba The three witnesses agree on these materialpoints Sisson asked to have his name placed on the A-2 More specifically, the master labor agreement binds several Ironworkers locals as well as an Ironworkers District Council entity Theseentities are collectively referred to in the agreement as the Union andthe union security language specifies that membership must be maintainedor acquired in the appropnate local union of the Union2 These, and other general practices described elsewhere are notunder challenge by the General Counsel and were not litigated in anydetail4 It was in Sisson's pecuniary interest to do this He saved himself a$500 initiation fee which would have been required if he had simplyJoined the Union, and he saved himself an even greater payment whichwould have been required to re initiate" himself into his home local inOmaha5 All dates below are in 1982 unless otherwise specified IRON WORKERS LOCAL 433533list and, at some point, produced his most recent travelservice dues receipt reflecting his A-list status At somepoint Toomey asked Sisson to produce a current mem-bership dues receipt from his home local Sisson thenfumbled and made some pretense that he had left it else-where Sisson withdrew shortly after that without press-ing the matterSisson's name was not placed on the A-list that daynor thereafter The portion of the complaint dealing withLas Vegas violations focuses on the Union's failure to soclassify and refer Sisson beginning on September 14, andthe Union's motives in that instance are significant, if notof the essence 6 For this reason, I merely note summarilythat there were additional contacts between Sisson andToomey Certain details of Sisson's account of thosemeetings, if credited, would simply point in the same di-rection as the findings I make below linked to substantialadmissions by the Union's agents I therefore refrainfrom detailed findings and an analysis of the points ofharmony and disharmony between Sisson and ToomeyRather, I turn directly to Toomey's own explanation ofhis motives in refusing to place Sisson on the A-list inLas Vegas on September 14 and thereafterToomey readily acknowledged that he told Sissonwhen they met on September 14 that Sisson would haveto have a "union receipt paid up to match this [i e, thecurrent travel service dues receipt which Sisson had pro-duced] " It is worth noting here that Toomey was notmerely checking to see if Sisson were a paid-up memberof the Union Rather, the production by Sisson of thetraveler's receipt put Toomey on notice, as he admits:1that Sisson was claiming an affiliation with another localunion In the same connection, Toomey admits that, as amatter of his standard policy, "if [the applicant is] paidup, regardless of what local he is in, I'd put him on theA list" This, Toomey explained, is why he asked Sissonto "show me your [local union dues] receipt so I couldput you on the [A] listThen [if] he's not paid upI'd tell him to get paid up" In addition, Toomeyadmits telling Sisson about a week after September 14that Toomey "needed [Sisson's] paid up dues receipt[T]here's no problem getting on the 'A' list if youcome up with that"Toomey elsewhere gave general testimony suggestingthat he asks for a local union dues receipt from travelersas a form of identification In another vein, Toomeyclaimed, in substance, that local residency was a condi-tion for placement on the A-list These latter claims byToomey were half-hearted in tone, self-contradictory,and cannot be reconciled with his quoted statementsabove in which he unguardedly admitted that "paid-upmembership" in some local affiliate of the Iron Workerswas the only condition which must be satisfied beforeToomey would place the applicant's name on the A-list,and that it was Sisson's failure to produce evidence thathe was paid up in his home local which disqualifiedSisson for A-list placement in Las VegasMoreover, I conclude that the claim that "residency"in Las Vegas was an additional condition for A-list6 See, e g, Teamsters Local 357 v NLRB, 365 U S 667, 675 (1961)7 Tr 176placement is without contractual support and is, essen-tially, an afterthought I note first in this regard that thelabor agreement nowhere makes local residency a condi-tion for A-list placement The only reference to "resi-dency" is found in section 5H(2), which statesWhenever a local Union maintains a branchhiring hall, the individual employer shall call themain hiring hall for workmen whenever the branchhiring hall's out-of-work list is exhausted of allworkmen who are bona fide residents in the territo-rial area designated for the branch hiring hallWorkmen shall not be registered on more than oneout-of-work list at any one timeIt is clear, however, that the quoted provision has noth-ing to do with qualification for A-list placement And,from a reading of the agreement as a whole and fromother explanations of the Union's agents (both Toomeyand Ward), I conclude that the quoted provision is in-tended to deter registrants in a main hiring hall fromchanging their registry to a branch hall simply to get ajump over their earlier registered fellows in the main hallon jobs serviced by the branch hall I also glean fromToomey's and Ward's somewhat vague testimony thatthe notion of "residency" will have application when itcomes to determining when a contractor will have tomake subsistence premium payments to workers dis-patched from a hiring hall other than the one whichserves the contractor's areaIn addition the "residency" provision in section 5H(2)is not restricted to A-list registrants, but patently appliesto workers registered in any referral category The samemay be said regarding the use of notions of "residency"for purposes of determining entitlement to subsistencepremiumsThe union on brief says (p ,3) that "[1]t is unrebuttedthat the Union has consistently enforced this [sec 5H(2)residency] provision by applying a six-month test" Thisis not so The record contains a number of inconclusiveand contradictory statements by Toomey regardingwhich factors influence his admitted exercise of discre-tion when he determines in a given instance whether ajobseeker is to be deemed a Las Vegas resident Theoverall impression which was left was that there were nohard-and-fast rules in this area and that notions of "resi-dency" did not even come into play when it came to de-cisions about registering workmen who had A-list statusin the Los Angeles hiring hallBecause I find that Toomey was not, in fact, motivat-ed by any considerations of residency when he refusedto place Sisson on the A-list in Las Vegas, I do not ad-dress the General Counsel's additional argument thatSisson was properly classifiable as a Las Vegas residenton September 14 and thereafterC Alleged Violations in Los Angeles on November 4It is clear from Toomey's and Sisson's testimony abouttheir conversations on the subject of Sisson's local duesreceipt that Toomey suspected as early as September 14that Sisson was not paid up in his own home local Thissuspicion was later confirmed when Toomey called Sis- 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDson's home local in Omaha and learned that Sisson hadbeen suspended for dues nonpaymentEarlier Sisson admittedly had engaged in some dishon-est shenanigans with an insurance check by negotiating itand then obtaining another one by telling the insurancecompany that he had lost the first one He had negotiat-ed the original check in a Las Vegas bar near the unionhall Toomey claimed he called the Omaha local aboutSisson in an effort to trace Sisson's current whereabouts,and only after learning from the neighboring bar ownerthat Sisson's insurance check had bounced It was onlyincidentally, says Toomey, that he learned from theOmaha local that Sisson was not in good standing thereWhether Toomey's explanation of why he called theOmaha local is true need not be decided What is perti-nent about Toomey's contact with Omaha is thatToomey communicated the results of it to Ward, Too-mey's superior, in Los Angeles, telling Ward that Sissonhad been passing himself off for years as a paid-upmember of a sister localWard was armed with this knowledge when Sissoncalled him in Los Angeles on November 4 Sisson hadearlier moved on to St George, Utah, where he hadfound nonunion work He was still hoping, however,that he could be dispatched to hotel construction workin Las Vegas and his purpose in calling Ward on No-vember 4 was to get the latter's assistance in persuadingToomey to register Sisson on the A-list in Las VegasIt is agreed by Sisson and Ward that the subject of Sis-son's status in Las Vegas was discussed inconclusivelyand that the discussion then turned somehow to Sisson'spotential referral status were he to return to Los Ange-les Sisson states about this conversation, inter aim, thatWard complained that Sisson had embarrassed the LosAngeles hall by not being paid up to his home localwhile being referred in the past through the Los Angeleshall from the A-list Sisson claims that he asked Ward ifhe could "still work on the 'A' list in Los Angeles," andthat Ward said, "No," explaining that Sisson would haveto "be reinstated in Omaha" When Sisson asked Ward ifhe could instead get "reinstated [sic] in 433 [the Union],"Ward insisted that Sisson must get reinstated in Omaha,but promised to restore Sisson to his "peg list standing in433," if Sisson were to do soWard's version differs from Sisson's in these particu-lars Ward states that he told Sisson, "You have a coupleof problemsYou haven't become a resident ofNevada8 and you have a problem that we're goingto have to clean up, which is your home local You'vegone delinquent in your home local" Ward agrees thatSisson asked if he could be restored to his "old positionon the A-list" if Sisson were to return to Los Angeles8 I note in passing that the supposed residency requirement testified toby Toomey as a Las Vegas residency rule became, in Ward's testimony, a 'Nevada residency rule This is futher indication in my view thatthe residency" defense to this case was concocted and that there hasnever been (in Las Vegas at least) any uniformly applied local residencyrequirement for A-list placement I further have doubts that Ward evermentioned the residency issue to Sisson on November 4, but, even if hedid, this would not change my view that It was an afterthought, withoutmotivating significance, in the Union's treatment of Sisson in complainedof instances I therefore do not comment further on this feature of Ward'stestimonyWard testified that he told Sisson that he could do thisWhen pressed on cross-examination, Ward insisted thathis reference to getting the matter of delinquencies inSisson's home local cleaned up was not related to, nor acondition of, his agreement to restore Sisson to hisformer position on the Los Angeles A-listContrary to Sisson, Ward's testimony suggests, atmost, that any reference by Ward to Sisson's need to gethis delinquency in Omaha cleared up was not expresslylinked to Sisson's eligibility for a return to his old placeon the A-list in Los Angeles Ward admits, however,that he said that the delinquency matter in Omaha wouldhave to be disposed of in order for Sisson to get on theA-list in Las Vegas In these circumstances, it is difficultto conclude that Ward was prepared to let Sisson returnto his old position on the Los Angeles list without"cleaning up" his Omaha delinquency If this were thecase (and Ward sought to leave that impression), then Iwould have to find that Ward was prepared to let hissubordinate, Toomey, impose a condition to A-list regis-tration in Las Vegas which Ward was not himself pre-pared to impose on Sisson for purposes of A-list registra-tion in Los Angeles Since this is not plausible, I con-clude that Ward effectively communicated to Sisson intheir conversation that while he would be permitted toreturn to his old place on the Los Angeles list Sissonmust first restore himself to good standing in OmahaThat is, I credit the substance of Sisson's account overWard's regarding material portions of the November 4conversationD AnalysisFor reasons set forth below I conclude that the actionsof the Union through Toomey in refusing on and afterSeptember 14 to register and give referral considerationto Sisson from its A-list in Las Vegas violated Section8(b)(2) of the Act, and that the remarks made by Wardover the telephone to Sisson on November 4 regardingSisson's potential status in Los Angeles independentlyviolated Section 8(b)(1)(A) of the Act, but that they donot, per se, establish an 8(b)(2) violationNevada has a "right-to-work" law, making it unlawful, to enforce any union-security clause within that StateSee Section 14 (b) of the Act and, e g, Ironworkers Local118 (Pittsburgh Des Moines Steel), 257 NLRB 564, 565 fn5 (1981) This alone seems a sufficient basis for findingthat the Union violated the Act by failing to registerSisson on the A-list in Los Vegas For even if I were tofind that the Union was otherwise privileged to requireSisson to clean up his delinquency in Omaha in order tobecome placed on the A-list in Las Vegas (and it wasnot so privileged, as I discuss below), it is plain that eli-gibility for dispatch to jobs from the Las Vegas hall,which services only Nevada jobs, could not lawfully beaffected by "membership" considerations of any typewhatsoever Pittsburgh Des Moines Steel Co, supra at 467fn 7 Since I have found that Toomey was motivated bysuch considerations in denying A-list registry to Sisson,it follows that Section 8(b)(2) was violated in this in-stance IRON WORKERS LOCAL 433535In Pittsburgh Des Moines Steel the Board found thatLocal 118 violated the Act by refusing to refer Butler toa job within one contract unit because Butler was delin-quent in union-security obligations arising from a Local118 labor agreement covering another unit And theBoard expressly refrained from deciding the refusal-to-refer Issue on any alternative right-to-work theory TheBoard's avoidance of the right-to-work theory as thebasis for finding a refusal-to-refer violation is explainedin terms of the complicating fact that Local 118's refusalto refer Butler occurred in California, although in con-nection with a Nevada job (Id at 257 fn 8) At footnote7, however, the Board used a right-to-work analysis forpurposes of determining the appropriate remedy, clearlyholding that Nevada's right-to-work law would haveprecluded the Union from enforcing whatever union-se-curity rights it 'might otherwise have had with respect toButler's continuing on the Nevada job after the passageof a grace period It follows that a violation of Section8(b)(2) may be grounded here solely on a right-to-worktheory 99 The invocation of a right-to work theory by the General Counsel inconnection with the refusal to register Sisson on the A-list in Las Vegasappears for the first time in his posttnal brief The Union subsequentlyfiled a motion to strike the General Counsel's brief because It containstheories of violation not encompassed by the pleadings I have not foundit necessary to consider any of the General Counsel's theories which theUnion would label afterthoughts except for the right to work theory Asto that theory, the Union argues that it is a total change in position, aneffort to amend the complaint without actually lodging a formal requestand in derogation of the obligation owned by the General Counselto the public to litigate cases in a straightfoward and fair manner Inaddition to having me "strike' the General Counsel's brief, the Unionwould have me admonish the General Counsel for shifting groundFrom the remarks of the General Counsel at trial, one could infer thathis office had not considered the right to work implications of theUnion s conduct in Las Vegas at any time before the closing of the trialrecord And It may therefore be true that the right to work theory is aproduct of afterthought on the General Counsel s part It is further "wellsettled that a theory which is not encompassed by the complaint not lingated during the hearing, and disavowed by the General Counsel cannotprovide the basis for the decision of an Administrative Law Judge or theBoard Kraft Foods, 251 NLRB 598 fn 4 (1980) See also Camay DrillingCo 254 NLRB 239, 240 fn 9 (1981)But the General Counsel certainly never disavowed a right to worktheory Moreover, where, as here, the complaint identified with specific'ty the conduct of the Union which was being challenged (1 e the refusal,linked to 'membership" considerations, to register Sisson on the LasVegas A-list), it is difficult to conclude that a right to work theorywould not be "encompassed by the complaint Kraft Foods, supra Andeven if one assumed, arguendo, that the complaint did not 'encompass" aright to work theory, Respondent would be hard pressed to identify howit would have litigated differently had it been on plain notice of a rightto work theory in connection with the alleged Las Vegas violation Thisis the ultimate practical test for determining whether a respondent s dueprocess rights have been satisfied in circumstances such as these E gFree Flow Packaging Corp v NLRB, 566 F 2d 1124, 1131 (9th Cir 1978)See also NLRB v Iron Workers Local 433, 600 F 2d 770, 776 (9th Cir1979), cert denied 445 US 915 (1980) Cf NLRB v Complas Industries,714 F 2d 729 (7th Cir 1983)It is of course desirable for a public prosecutor to be candid and forthcoming regarding what It is about a respondent s conduct that is beingchallenged And it may be even that the matter never would 'have beenbrought to tnal, but would have been settled, had the General Counselidentified at an earlier stage that the Union s conduct in Las Vegas implicated Nevada s right to work laws But where the Union has not evensuggested that it would have sought to litigate these matters differentlyhad the right to work theory been plainly and timely set forth by theGeneral Counsel, I find the Union s motion to be mentless and thereforeI deny itSince California is not a right-to-work state, the fore-going analysis will not, hoWever, dispose of the allegedviolation flowing from Ward's statement on November 4to Sisson that he would have to cure his delinquency inOmaha before being reinstated to his old position on theA-list in Los Angeles And, although it may be superflu-ous in the case of the Las Vegas violation, there is an-other, commonly applicable, basis for concluding thatthe actions of the Union's agents in both Los Angelesand Las Vegas violated the Act, as I discuss nextI have found that Sisson's failure to be a paid-upmember of his home local in Omaha caused Toomey notto register Sisson on the A-list in Las Vegas, and thatWard told Sisson later that the Omaha delinquencywould have to be cleaned up for Sisson to be restored tohis former status on the Los Angeles A-list In bothcases, a violation plainly flows from the doctrine enunci-ated in, inter aim, Carpenters Local 740 (Tallman Con-structors), 238 NLRB 159 (1979) See also Pittsburgh DesMoines Steel, supra The cited cases apply the doctrine,as stated in Pittsburgh Des Moines Steel, supra at 566,that[A] member who had , become delinquent in duesunder a contract covering one bargaining unitcannot be denied employment under a contract cov-ering a second bargaining unit without first afford-ing him the statutory grace period within which tobecome current in his or her duesAs applied in Pittsburgh Des Moines Steel, this resulted inthe Board's holding that Butler could not be required byLocal 118 to clean up a dues delinquency arising out ofemployment in one unit as a condition of referral byLocal 118 to an employer in a different contract unit"Rather, his rights were those of a new employee enti-tled to work for the grace period before a validunion-security clause could be invoked against him be-cause of his dues arrearages " Id at 567We do not know from the record whether Sisson everowed a duty to become or remain a member of theOmaha local as a result of some union-security clausewhich he may have worked under in the Omaha areaWe do know, however, that any such obligation as mayhave existed for Sisson to join and pay dues to theOmaha local did not arise by virtue of his employment inCalifornia under the labor agreement which governedthat area Accordingly at the very least, under the legaldoctrine quoted above, the most that the Union could doto "enforce" Sisson's supposed obligation to pay dues tothe Omaha local would be to properly register and referhim and to allow him at least the statutory grace periodon a job covered by the governing labor agreementbefore seeking to ,affect his job tenure Pittsburgh DesMoines Steel, supra 1•'• This must be seen as hypothetical comment only, since it is not atall clear from the cited cases that a union may ever seek at any stage toimpair an employee s employment or prospects for employment as ameans of enforcing a union security obligation arising from employmentin a different unit and under a contract between a different local of thesame international union 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to Ward's November 4 remarks, more subtle ques-tions are raised about their violative quality Clearly,based on the foregoing analysis, Ward could not lawfullyhave conditioned Sisson's eligibility for registration onthe Los Angeles A-list on Sisson's cleaning up hisOmaha delinquency But, as the Union correctly pointsout, Sisson was no longer on the Los Angeles register atall when Ward made the statements on November 4which I find to be violative And it is therefore clear,contrary to the complaint allegation, that Ward did not"remove" Sisson's name from the Los Angeles listSisson had done that months earlier by leaving Los An-geles and seeking referral in Las Vegas 11Arguably, therefore, the most that could be said aboutWard's November 4 remarks is that they unlawfully re-strained and coerced Sisson in violation of Section8(b)(1)(A) of the Act but did not constitute a prohibited"cause or attempt to cause" employment discriminationin violation of Section 8(b)(2) of the Act Anticipatingthis argument, the General Counsel invokes the "futility"doctrine, i e, that Ward's remarks made it futile forSisson to attempt to reregister in Los Angeles on the A-list unless he were prepared to comply with an unlawfulcondition, that he clean-up his arrearage with the OmahaLocal The General Counsel cites for this proposition acase arising under Section 8(a)(5) of the Act, Ciba-GeigyPharmaceuticals, 264 NLRB 1013 (1982) The case is noton point A more pertinent case is Laborers Local 38(Hancock-Northwest, J V), 247 NLRB 1250 (1980)There, the Board found that the union had engaged inwholesale violations of the Act in its discriminatory op-eration of the hiring hall As to two individuals, Warrenand Smith, however, the Board found that they had notrequested referrals and, therefore, "in the absence of arequest for a work referral from the hiring hall, therecan be no finding that Respondent Local discriminatorilyrefused to refer these employees to work " Id at 1251The Board adopted a different approach, however, inthe case of employee Westmoreland, whose dischargefrom a jobsite had just been unlawfully procured by theunion In the light of this fact and because Westmorelandhad been the target of earlier unlawful threats to dis-criminate by the union, the Board found that it wouldhave been a futility for Westmoreland to return to thehiring hall to request a referral on the day after he hadbeen unlawfully discharged at the union's demand Inthose limited circumstances, therefore, the Board foundthat Westmoreland was discriminatorily denied referralsafter his unlawful discharge even absent any request byhim to receive referrals Id at 1251, and authorities citedat fn 7Hancock-Northwest, supra, is a useful guide for deter-mining whether Sisson was unlawfully discriminatedagainst with respect to registration and referrals fromLos Angeles after November 4, but it must be acknowl-edged that the result is by no means obvious Clearly," We do not know from this record whether Stsson's name was physwally stricken from the Los Angeles list when he left there We do knowfrom the above-quoted provisions of sec 5H(2) of the labor agreementthat an applicant cannot be registered on two lists at once I thereforeconclude that Sisson's effort to register in Las Vegas was tantamount to awithdrawal of his name from referral consideration in Los Angelesthe Board's treatment of Warren and Smith reflects thatthe Board will not presume that an individual who neverrequested referrals suffered discrimination Just as clear-ly, focusing on the Board's invocation of the futility doc-trine in Westmoreland's case, the Board will not rule outa finding of discrimination simply because an employeehas failed to request a referral If any rule may be dis-tilled from the varying treatments of certain individualsby the Board in Hancock-Northwest, however, it wouldappear to be this Before the futility doctrine may be in-voked to excuse the absence of a specific referral requestby an employee, there must be a reasonable circumstan-tial basis for concluding that the employee in questionwould have sought a referral from the hiring hall had itnot been for the union's unlawful conductFollowing this line of reasoning, I do not believe thatthis record would permit me to find that Sisson wouldhave returned to the Los Angeles hiring hall to seek re-ferrals had it not been for Ward's unlawful remarks onNovember 4 Indeed, he had left Los Angeles originallybecause referrals were slow And, as of November 4, Sis-son's admitted purpose in making contact with Ward wassimply to see if Ward had been able to make any head-way with Toomey in obtaining registration for Sisson onthe Las Vegas A-list Under these circumstances, I aminclined to view Sisson's inquiry to Ward on November4 about his potential status were he to return to Los An-geles as having a hypothetical quality That is, I inferthat Sisson was simply trying to learn where he mightstand in Los Angeles if and when he had exhaustedother, more likely, prospects elsewhere, and Sisson wasnot thereby indicating any present desire to return toLos Angeles to seek work I therefore conclude thatWard's November 4 remarks did not preclude Sissonfrom doing that which he likely would have done other-wise and that it would be improper to view Ward's re-marks as sufficient alone to ground a finding of an8(b)(2) violation in Los Angeles 12CONCLUSIONS OF LAW1 The Union is a labor organization within the mean-ing of Section 2(5) of the Act2 Jurisdiction of the Board over the complained-of-matters properly derives from the Union's conduct af-fecting employees' access to employment with employer-members of the Council, whose activities, at least in theaggregate, affect commerce between and among theStates and satisfy the Board's discretionary minimumdollar amounts applicable to nonretail operations12 See in this regard an analogous rejection of the Hancock-Northwestfutility doctrine in Teamsters Local 17 (Universal Studios) 251 NLRB1248, 1259 (1980) Moreover, from a remedial standpoint, it would be aseeming windfall to Sisson to prescribe an 8(b)(2) backpay remedy related to a supposed discrimination against him by Ward In Los Angeles onand after November 4 And there would be very real difficulties for acompliance officer in determining the measure of Sisson's potential backpay were It found that Sisson was being simultaneously discriminatedagainst in two separate hiring halls in the period after November 4 part/cularly where, under the labor agreement, he could not have maintainedsimultaneous registry in both Los Angeles and Las Vegas The GeneralCounsel does not address these points IRON WORKERS LOCAL 4335373 By refusing on and after September 14, 1982, to reg-ister Lester A Sisson on its A-list in its Las Vegas,Nevada branch office, thereby necessarily denying himopportunities for work referrals through that office," allbecause Sisson was in arrears in a dues obligation to asister local union not a party to the contractual bargain-ing unit involved, the Union, through its agent FredToomey, has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(2) and, de-rivatively, Section 8(b)(1)(A) of the Act4 By telling Sisson on November 4, 1982, that he mustcorrect his dues arrearage with a sister local not a partyto the contractual bargaining unit involved as a conditionof registration and referral from either the Union's LosAngeles or Las Vegas A-list, the Union, through itsagent Joe Ward, has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(1)(A) of the ActTHE REMEDYHaving found that the Union violated the Act as de-tailed above, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction, including that it make Sisson whole, with inter-est," for its failure properly to register him on the A-list in Las Vegas on and after September 14, 1982, andimmediately notify him that he is eligible, at his option,for registration on the A-list in either Las Vegas or LosAngeles, without regard to any dues he may owe to an-other local not a party to the bargaining unit involvedherein I shall further recommend that the Union be re-quired to post remedial notices at its Las Vegas and LosAngeles hiring hallsOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Iron Workers Union, Local 433, LasVegas, Nevada, its officers, agents, and representatives,shall1 Cease and desist from(a) Refusing, or threatening to refuse, to register andrefer Lester A Sisson on and from A-lists maintained inits hiring halls in Las Vegas, Nevada, and Los Angeles,California because Sisson is in bad standing linked todues arrearages with a sister local union which is not aparty to the bargaining unit in which Sisson seeks workreferrals13 I do not decide whether and if so, when Sisson might have obtamed work had he been properly registered in Las Vegas on the A-listThis is a matter for the compliance stage14 All amounts necessary to satisfy the Union's backpay and interestobligations, if any, under the recommended Order shall be computed andderived in accordance with policies and formulas set forth in Isis Plumb-ing Co, 138 NLRB 716 (1962), F W Woolworth Co, 90 NLRB 289(1950), and Florida Steel Corp, 231 NLRB 657 (1977)15 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the purposes and policies of the Act(a)Immediately notify Lester A Sisson in writing thathe is entitled at his option to register and be referred onand from A-lists maintained in the Union's Los Angelesand Las Vegas hiring halls without regard to his failureto pay dues to and remain in good standing with hishome local(b)Consistent with the discussion above in the sectioncaptioned "The Remedy," make Lester A Sisson wholefor any loss of pay he may have suffered by reason ofthe discrimination against him in Las Vegas from thedate of the Union's unlawful conduct until he obtains theemployment he would have had were it not for suchconduct, or substantially equivalent employment else-where(c)Post at its Las Vegas and Los Angeles hiring hallscopies of the attached notice marked "Appendix "16Copies of the notice, on forms provided by the RegionalDirector for Region 31, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply16 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the Natonal Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had the chance to offerevidence and make arguments, the National Labor Rela-tions Board had found that we violated employee rightswhen we refused to let Lester Sisson register on our A-list in Las Vegas and threatened not to register him inLos Angeles either because he owed dues to a sisterunion local which is not a party to the union contractwhich we are bound to The Board has ordered us tostop violating employee rights and to post this notice andhonor what it saysThe National Labor Relations Act gives employeesthe right to form, join, or assist unions, to be representedin collective bargaining with their employers by agentsfreely chosen by a majority of them, to engage in other 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup activities for mutual aid and protection on the job,and to refrain from any of the foregoing activities exceptin States which permit enforcement of union contractswhich require employees to become or remain unionmembers after a grace period (California allows thosecontracts, Nevada does not allow enforcement of them )WE WILL NOT refuse, or threaten to refuse, to registerand refer Lester Sisson from A-lists in Los Angeles orLas Vegas because of any dues Sisson may owe to an-other local union arising out of his employment in a dif-ferent bargaining unitWE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedby the ActWE WILL make Lester Sisson whole, with interest, forwages he may have lost as a result of our failure on andafter September 14, 1982, to permit him to register onand be referred from the A-list maintained in our LasVegas hiring hallIRON WORKERS UNION, LOCAL 433